Exhibit 10.7
 
Fujian Jinjiang Chendai Ansheng Shoes and Clothing Co., Ltd.
Product Sales Contract



 
Contract No.:201005011
 
Date of Signing: 5/20/2010

Seller: Fujian Jinjiang Chendai Ansheng Shoes and Clothing Co., Ltd.
Buyer: Guangzhou Tianhe Dongpu Distribution Company


Based on mutual consultations, the Parties have agreed on the following:


1. Order List
Item
Type
Quantity
Unit Price
Amount
Skateboard shoes
A15056
6336
82
    519,552.00
Skateboard shoes
A8608
3048
82
    249,936.00
Skateboard shoes
A8610
7080
82
    580,560.00
Skateboard shoes
A8613
5088
82
    417,216.00
Skateboard shoes
A8615
3540
82
    290,280.00
Skateboard shoes
A8622
3204
82
    262,728.00
Skateboard shoes
A9367
1320
82
    108,240.00
Skateboard shoes
T88507
2016
80
    161,280.00
Skateboard shoes
Z9367
5124
80
    409,920.00
Hiking shoes
A9962
7032
100
    703,200.00
Hiking shoes
A9969
6864
85
    583,440.00
Hiking shoes
A9972
2052
82
    168,264.00
Retro-Skateboard shoes
A81003
3432
93
    319,176.00
Retro-Skateboard shoes
A81018
5256
94
    494,064.00
Retro-Skateboard shoes
A81020
1920
100
    192,000.00
Retro-Skateboard shoes
A81022
3624
100
    362,400.00
Retro-Skateboard shoes
A81026
1584
100
    158,400.00
Retro-Skateboard shoes
A82011
264
89
     23,496.00
Retro-Skateboard shoes
A86072
636
82
     52,152.00
Retro-Skateboard shoes
A86076
2304
82
    188,928.00
Retro-Skateboard shoes
A86106
636
82
     52,152.00
Retro-Skateboard shoes
Z81003
216
88
     19,008.00
Retro-Skateboard shoes
Z81007
2940
90
    264,600.00
Retro-Skateboard shoes
Z81018
2784
88
    244,992.00
Retro-Skateboard shoes
Z81019
2604
95
    247,380.00
Retro-Skateboard shoes
Z81022
3108
94
    292,152.00
Retro-Skateboard shoes
Z81026
1944
98
    190,512.00
Retro-Skateboard shoes
Z82002
4296
87
    373,752.00
Retro-Skateboard shoes
Z86076
1488
80
    119,040.00
Retro-Running shoes
A86051
900
94
     84,600.00
Retro-Running shoes
A86052
7776
85
    660,960.00

 
 
1

--------------------------------------------------------------------------------

 
 
Retro-Running shoes
A86139
576
95
     54,720.00
Retro-Running shoes
A86151
3552
98
    348,096.00
Retro-Running shoes
A86156
2616
95
    248,520.00
Retro-Running shoes
A86160
984
94
     92,496.00
Retro-Running shoes
A86166
3276
93
    304,668.00
Retro-Running shoes
Z86051
3972
83
    329,676.00
Retro-Running shoes
Z86052
6996
83
    580,668.00
Retro-Running shoes
Z86139
6024
97
    584,328.00
Retro-Running shoes
Z86156
3336
93
    310,248.00
Retro-Running shoes
Z86160
2556
91
    232,596.00
Retro-Tennis shoes
A85003
2784
90
    250,560.00
Retro-Tennis shoes
A85022
3156
91
    287,196.00
Retro-Tennis shoes
A87002
1560
82
    127,920.00
Retro-Tennis shoes
Z85003
3612
88
    317,856.00
Retro-Tennis shoes
Z85022
4320
89
    384,480.00
Retro-Tennis shoes
Z87011
3024
84
    254,016.00
Retro-Casual shoes
A86038
3480
85
    295,800.00
Retro-Casual shoes
A86050
6432
90
    578,880.00
Retro-Casual shoes
A86060
7776
96
    746,496.00
Retro-Casual shoes
A86061
6588
86
    566,568.00
Retro-Casual shoes
A86063
4776
82
    391,632.00
Retro-Casual shoes
A86065
1920
95
    182,400.00
Retro-Casual shoes
A86068
4380
93
    407,340.00
Retro-Casual shoes
A86080
2628
104
    273,312.00
Retro-Casual shoes
A86081
3276
104
    340,704.00
Retro-Casual shoes
A86085
1884
92
    173,328.00
Retro-Casual shoes
A86092
3228
89
    287,292.00
Retro-Casual shoes
A86099
6528
89
    580,992.00
Retro-Casual shoes
A86101
6180
78
    482,040.00
Retro-Casual shoes
A86105
6276
90
    564,840.00
Retro-Casual shoes
A86109
6336
68
    430,848.00
Retro-Casual shoes
A86111
6336
82
    519,552.00
Retro-Casual shoes
A86115
5472
82
    448,704.00
Retro-Casual shoes
A86120
5436
78
    424,008.00
Retro-Casual shoes
A86125
4392
82
    360,144.00
Retro-Casual shoes
A86130
3852
86
    331,272.00
Retro-Casual shoes
A86133
3756
71
    266,676.00
Retro-Casual shoes
A86137
3588
95
    340,860.00
Retro-Casual shoes
A86181
7380
82
    605,160.00
Retro-Casual shoes
Z86023
5604
76
    425,904.00
Retro-Casual shoes
Z86063
2856
94
    268,464.00
Retro-Casual shoes
Z86065
2628
96
    252,288.00
Retro-Casual shoes
Z86078
1392
89
    123,888.00

 
 
2

--------------------------------------------------------------------------------

 
 
Retro-Casual shoes
Z86080
3852
102
    392,904.00
Retro-Casual shoes
Z86105
3504
86
    301,344.00
Retro-Casual shoes
Z86117
6408
86
    551,088.00
Retro-Casual shoes
Z86120
5472
76
    415,872.00
Retro-Casual shoes
Z86125
4008
80
    320,640.00
Retro-Casual shoes
Z86130
1608
90
    144,720.00
Retro-Casual shoes
Z86133
5244
66
    346,104.00
Retro-Casual shoes
Z86181
1464
91
    133,224.00
Running shoes
A51318
660
100
     66,000.00
Running shoes
A8953
4224
83
    350,592.00
Running shoes
T57323
2880
77
    221,760.00
Running shoes
T8953
4368
81
    353,808.00
Running shoes
Z9299
5400
82
    442,800.00
Running shoes
A31310
1428
105
    149,940.00
Running shoes
A9550
2700
89
    240,300.00
Running shoes
T31315
1212
102
    123,624.00
Running shoes
T88307
6888
80
    551,040.00
Running shoes
Z36326
780
87
     67,860.00
Running shoes
Z9550
3336
86
    286,896.00
Casual shoes
A15013
7968
65
    517,920.00
Casual shoes
A22320
408
60
     24,480.00
Casual shoes
A25020
7596
65
    493,740.00
Casual shoes
A88701
3252
78
    253,656.00
Casual shoes
A9663
6300
69
    434,700.00
Casual shoes
A9672
1176
65
     76,440.00
Casual shoes
A9927
2820
76
    214,320.00
Casual shoes
S27331
840
61
     51,240.00
Casual shoes
Z9265
4944
80
    395,520.00
In Total
　
　
　
 32,094,348.00



Note: The buyer shall make the payment according to the products actually
delivered.


2. Quality Requirement and Period for Objection: the quality requirement is
subject to the sample provided by the Seller. If the Buyer has objection to the
quality of the product, the Buyer shall notify the Seller within 7 days after
receipt of the product. The Seller shall not bear any liability if the Buyer
does not notify the objection within 7 days.


3. Time, Place and Method of Delivery: deliver the product in batches according
to the Buyer’s notifications within one(1) year, to the Buyer’s warehouse.


4. Method and Cost of Transportation: the Seller arranges road transportation on
behalf of the Buyer. The Buyer shall bear all transportation cost.
 
 
3

--------------------------------------------------------------------------------

 
 
5. Method and Schedule of Payment: the Seller shall make the payment within 60
days after the Seller accepts each batch of product without any pre-condition.


6. Performance Place of the Contract: the Seller’s location


7. Breach of Contract: if the Buyer fails to make the payment on time, the Buyer
shall bear the liability to the Seller according to relevant laws.


8. Dispute Settlement: in the event there is any dispute relating to this
Agreement, the Parties may settle it by consultations. If fails, any of the
Parties may file a law suit with the people’s court.


9. There are two counterparts of this Agreement. Each of the Parties holds one.
This Agreement shall take effect upon execution.


10. Particular Provision: if the Buyer’s sales of product hereunder exceed RMB9
million within one (1) year, the Seller shall award the Buyer 3% of the Buyer’s
total yearly sales, in cash or by writing-down the same amount from the
accounting receivable at the end of the year.




Seller
Buyer
/s/ Fujian Jinjiang Chendai Ansheng Shoes and Clothing Co., Ltd.
Company Name: Fujian Jinjiang Chendai Ansheng Shoes and Clothing Co., Ltd.
/s/ Guangzhou Tianhe Dongpu Distribution Company
Company Name: Guangzhou Tianhe Dongpu Distribution Company
Adress:
Adress:
Legal Representative:
Legal Representative:
Agent:
Agent:
Tel:
Tel:
Bank Name:
Bank Name:
Bank Account:
Bank Account:
Post Code:
Post Code:




4

--------------------------------------------------------------------------------